In the United States Court of Federal Claims
                                         No. 10-540 C

                                  (E-Filed: September 7, 2016)

                                                )
CANVS CORPORATION,                              )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )
                                                )
THE UNITED STATES,                              )
                                                )
                     Defendant.                 )
                                                )

                                            ORDER

       Before the court is the parties’ joint stipulation for the entry of judgment, filed on
September 6, 2016 (ECF No. 166). The court finds the terms of the parties’ joint
stipulation to be reasonable.

        Accordingly, the Clerk of Court shall ENTER FINAL JUDGMENT in favor of
plaintiff, CANVS Corporation, for the total lump sum of $14,000,000.00. Each party
shall bear its own costs and attorneys’ fees.
       IT IS SO ORDERED.

                                                    s/ Patricia E. Campbell-Smith
                                                    PATRICIA E. CAMPBELL-SMITH
                                                    Chief Judge